COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 DONNA ELLEN NEWSOME, M.D., PHD,                               No. 08-09-00025-CV
                                                 §
                           Appellant,                            Appeal from the
                                                 §
 v.                                                             296th District Court
                                                 §
                                                             of Collin County, Texas
 NORTH TEXAS NEUROSCIENCE                        §
 CENTER, P. A.,                                                  (TC# 296-304-07)
                                                §
                           Appellee.
                                             §
                                         O R D E R

       Pending before the Court is Appellant’s motion to dismiss the appeal. Appellant represents

to the Court the bankruptcy has been resolved. Therefore, on the Court’s own motion, the above-

styled and numbered cause is hereby REINSTATED. The motion to dismiss remains pending.

       IT IS SO ORDERED this 29th day of November, 2021.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley JJ.